Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Withdrawn

In light of Applicant’s amendments and remarks, the previous rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Claim Objections
Claims 1, 19, and 22 are objected to because of the following informalities:  Each of the claims recites the limitation “the front ledge” without an express recitation of antecedent basis. As the Specification defines the raised portion and the front ledge as being the same structure, the interchange of phrases may not render the claims indefinite, but the language should be clarified to avoid confusion when reading the claims.  As such, appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Patent Publication No. 2008/0148475).
Re. claim 19, Lin discloses a sink comprising: a front wall (see Figure 4), a rear wall (see Figure 4), a first side wall and a second side wall (see Figure 4); a raised portion extending from the front wall toward the rear wall and extending between the first and second side walls below a top plane of the sink (14 and 14a; see Figure 4), 
a first lower basin extending from a bottom of the rear wall toward the front wall, the first lower basin defining a first drain (see Figure 4); a second lower basin extending from the bottom of the rear wall toward the front wall, the second basin defining a second drain (see Figure 4); a divider wall (13) extending from the rear wall, separating the first lower basin and the second lower basin (see Figure 4); and a connecting surface (see Figure 4) connecting the front ledge to the first lower basin and the second lower basin.
Re. claim 20, Lin further discloses a sink, wherein a top surface of the divider wall has a height even with the raised portion (the top surface of the divider being a height even with the raised portion 14, see Figure 4).  
Re. claim 21, Lin further discloses a sink wherein a top surface of the divider wall has a height below the raised portion (the top surface of the divider wall has a height below the raised portion 14a, see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleaveland (US Patent No. 4,462,126) in view of De Menna (US Patent No. 6,502,254).
Re. claim 22, Cleaveland discloses a sink comprising: a front wall (see Exhibit 1, below), a rear wall (see Exhibit 1, below), a first side wall and a second side wall (see Figure 1); a raised portion extending from the front wall toward the rear wall (50, see also Exhibit 1, below), and extending between the first and second side walls below a top plane of the sink (see Figure 1 and Exhibit 1, below); a lower basin extending from a bottom of the rear wall toward the front wall (see Exhibit 1, below), the lower basin defining a drain (see Exhibit 1, below); and a connecting surface connecting the front ledge to the lower basin (see Exhibit 1, below).


    PNG
    media_image1.png
    433
    827
    media_image1.png
    Greyscale

Exhibit 1 - Annotated Figure 3 from Cleaveland
Cleaveland, however, does not explicitly recite that the sink, when installed, enables an L-shaped accessible area underneath the sink.
De Menna teaches that it is old and well known in the art of sinks to provide a sink that when installed, the sink enables an L-shaped accessible area underneath the sink comprising (see Figure 9): a front vertical side extending from a floor to a bottom of a surface; a top horizontal side extending from the front vertical side; a downward angled side extending from the top horizontal side; and a bottom side extending along the floor (see Figure 9), wherein the L-shaped accessible area in front and underneath the sink enables the lower basin to extend below a top plane of the L-shaped accessible area (see Figure 9).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cleaveland by further providing an L-shaped accessible area under the sink as taught by De Menna, wherein the front vertical side extends from a floor to a bottom of a surface; a top horizontal side 
Further, while the combination of Cleaveland-De Menna does not expressly teach the claimed lengths of each of the areas, it would have been an obvious matter of design choice to choose a length of at least 27 inches for the front vertical side, 8 inches for the top horizontal side, a height of at least 9 inches from the floor and 11 inches from the front vertical side for the downward angled side, and a length of at least 17 inches for the depth the bottom side to best accommodate wheel chair access as taught by De Menna and, since applicant has not disclosed that a sink with a space of the claimed dimensions beneath it would perform differently than that of Cleaveland-De Menna and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device.  see MPEP 2144.04 (IV).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Publication No. 2008/0148475) in view of De Menna (US Patent No. 6,502,254).
Re. claim 22, Lin discloses a sink comprising: a front wall (see Figure 4), a rear wall (see Figure 4), a first side wall and a second side wall (see Figure 4); a raised portion extending from the front wall toward the rear wall (14 and 14a; see Figure 4), 
Lin, however, does not explicitly recite that the sink, when installed, enables an L-shaped accessible area underneath the sink.
De Menna teaches that it is old and well known in the art of sinks to provide a sink that when installed, the sink enables an L-shaped accessible area underneath the sink comprising (see Figure 9): a front vertical side extending from a floor to a bottom of a surface; a top horizontal side extending from the front vertical side; a downward angled side extending from the top horizontal side; and a bottom side extending along the floor (see Figure 9), wherein the L-shaped accessible area in front and underneath the sink enables the lower basin to extend below a top plane of the L-shaped accessible area (see Figure 9).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cleaveland by further providing an L-shaped accessible area under the sink as taught by De Menna, wherein the front vertical side extends from a floor to a bottom of a surface; a top horizontal side extends from the front vertical side; a downward angled side extending from the top horizontal side; and a bottom side extending along the floor, wherein the L-shaped accessible area in front and underneath the sink enables the lower basin to extend below a top plane of the L-shaped accessible area to provide better wheel chair access to the sink and provide a means for easily cleaning beneath the sink.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen (US Patent No. 5,412,818), Rodota (US Patent No. 1,936,310), and Huber (US Patent No. 1,814,698) are analogous because it discloses a sink comprising surface features.
Plikuhn (US Patent No. D551,742), is analogous because it discloses a sink comprising a raised portion with a plurality of surface features.

Allowable Subject Matter
Claims 1-15 and 18 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754